Title: To George Washington from Otho Holland Williams, 22 March 1792
From: Williams, Otho Holland
To: Washington, George


(Private) 
Dear Sir,Baltimore 22d March 1792
The receipt of your obliging letter of the 14th Instant gave me very great pleasure, as it gratified a wish to know that your plants were not lost; and that you had a prospect, ultimately, of receiving them safe at Mount Vernon.
I have, for some time past, deliberated on the propriety of consulting you on a circumstance relative to our State Government; and if my mind could admit of an idea that any unworthy motive might possibly be ascribed as the inducement I should certainly have resolved on being silent.
Several persons are nominated, by different interests, as successor to Mr Plater in the Office of Governor of this State; but no one, as yet, seems to obtain a decided preference.
The line of my public conduct has always been direct and decisive; and although I have never Assumed the lead in political controversy, neither have I at any time implicitly followed the dictates of any party. This conduct while it has rendered me more respectable in the opinion of the friends of the present forms of Government, makes me less exceptionable in the opinion of others. In consequence of which, and the persuasion of some respectable men I am induced to believe that I should be honored with an election to the office if I would accept the appointment.
But, my Dear Sir, the office is only temporary and is incompatible with that which I hold under the United States; and although the former may be deemed the most honorable, it is not, all circumstances considered, more profitable than the latter; which, although not permanent is nevertheless bestowed upon a better tenor, and is a convenient addition to the means of supporting my family.
The undeviating Respect, Esteem, Affection and Veneration which I have constantly manifested for your person and Character

must give you the most perfect assurance that I think it impossible you should afford the least countenance to an indirect measure with a view to favor an individual to the prejudice of the public; and I flatter myself that you believe me incapable of wishing your condescension to a thing unworthy of the most exalted elevation of Character—I trust too, that you think I would not, on my own account, risque a proposition improper, or unjust; and in this confidence I beg leave to suggest to you that in the event of my being elected to the Office of Governor of this State, it would be a great inducement to my acceptance, if I could know that Mr William Smith, late of Congress, would be my successor in the Office of Collector for the port of Baltimore; For although I could not possible participate with him the profits of the Office of Collector during my continuance in the other Yet, besides the pleasure of serving him, I could rely upon his liberality and friendship (at a proper time) for his making, in my favor, a vacancy in that Office which for the satisfaction of friends, and perhaps the gratification of ambition, I had relinquished to him. His qualifications for the discharge of its duties, and the respectability of his character leave me no room to apprehend any exception on his account.
My hesitation arose from the delicate nature of the subject which I have not mentioned, and will not mention, even to Mr Smith, without your approbation. I am, Dear Sir, With the most perfect Esteem, respect and attachment; Your most obedient and most Humble Servant

O. H. Williams

